Name: Council Regulation (EEC) No 2026/83 of 18 July 1983 amending Regulation (EEC) No 565/80 on the advance payment of export refunds in respect of agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  trade;  food technology;  agricultural activity;  trade policy
 Date Published: nan

 Avis juridique important|31983R2026Council Regulation (EEC) No 2026/83 of 18 July 1983 amending Regulation (EEC) No 565/80 on the advance payment of export refunds in respect of agricultural products Official Journal L 199 , 22/07/1983 P. 0012 - 0013 Finnish special edition: Chapter 3 Volume 16 P. 0155 Spanish special edition: Chapter 03 Volume 28 P. 0132 Swedish special edition: Chapter 3 Volume 16 P. 0155 Portuguese special edition Chapter 03 Volume 28 P. 0132 *****COUNCIL REGULATION (EEC) No 2026/83 of 18 July 1983 amending Regulation (EEC) No 565/80 on the advance payment of export refunds in respect of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1451/82 (2), and in particular Article 16 (5) thereof, and the corresponding provisions of the other Regulations establishing a common organization of the market in agricultural products, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 565/80 (3) defines basic products as products covered by a market organization which are intended to be exported after processing; whereas basic products may be eligible for advance payment of export refunds; Whereas the goods covered by Regulation (EEC) No 3035/80 (4), as last amended by Regulation (EEC) No 764/82 (5), are not at present included in the definition of basic products; Whereas such goods should be included in that definition in order to ensure that they are treated in the same way as products covered by the market organization; Whereas Article 4 (3) of Regulation (EEC) No 565/80 provides that the rate of yield applicable for processing shall be that applicable in respect of inward processing; whereas refunds are paid on notional quantities of products used in the manufacture of goods listed in Annex C to Regulation (EEC) No 3035/80; whereas these notional quantities should be used as the rate of yield in respect of those goods, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 565/80 is hereby amended as follows: 1. Article 2 shall be replaced by the following: 'Article 2 For the purpose of this Regulation: (a) - "products" means the products referred to in Article 1, - "basic products" means products intended to be exported after processing into processed products or into goods; goods intended to be exported after processing shall also be considered as basic products; (b) "processed products" means products: - obtained from the processing of basic products, and - to which an export refund is applicable; (c) "goods" means the goods listed in Annexes B and C to Regulation (EEC) No 3035/80.' 2. Article 4 (3) shall be replaced by the following: '3. As regards control procedures and the rate of yield, the basic products shall be subject to the same rules as apply in respect of inward processing to products of the same nature. However, the rates of yield to be applied for basic products used in the manufacture of the goods listed in Annex C to Regulation (EEC) No 3035/80 shall be those indicated in that Annex.' Article 2 This Regulation shall enter into force on 1 October 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1983. For the Council The President C. SIMITIS (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 164, 14. 6. 1982, p. 1. (3) OJ No L 62, 7. 3. 1980, p. 5. (4) OJ No L 323, 29. 11. 1980, p. 27. (5) OJ No L 87, 1. 4. 1982, p. 4.